Opinion issued August 1, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00779-CV
____________

IN RE RALPH O. DOUGLAS, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Ralph O. Douglas, has filed a petition for writ of mandamus
complaining of the 129th District Court's June 24, 2002 protective order in cause
number 2001-55507.  Because relator's petition is neither verified nor includes an
appendix containing a certified or sworn copy of the order complained of, as required
by Texas Rule of Appellate Procedure 52.3, and because relator has provided no
sworn or certified record containing the pleadings and the discovery request, as
required by rule 52.7, there is nothing for this Court to review. See Johnson v.
Sandel, 895 S.W.2d 490, 491 (Tex. App.--Houston [1st Dist.] 1996, orig. proceeding).
 We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.